Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                     DETAILED ACTION
1.  Applicant’s election without traverse of Group I in the reply filed on June 09, 2021 is acknowledged.
                                                Status of the Application
2.  Claims 1-9 and 11 are considered for examination. Claim 10 is withdrawn from further consideration as being drawn to nonelected group.
                                                            Priority
3.  This application is filed on November 22, 2019.
                                                        Informalities
4.  The following informalities are noted:
                  (i) claim 1 recites “FMR1’. Expanding the  FMR1 term at least for the first time that it appears in the claim is suggested.
                  (ii)  Claim 2  recites nt. Replacing ‘nt’ with nucleotides is suggested. 
                  (iii)  Claim 5, recites ‘any of the primer 1, 2, and 3, which is an improper markush group. ‘primer selected from the group consisting of’ is suggested.
Appropriate correction is required.
Nucleotide and/or Amino Acid Sequence Disclosures
5.  The specification is objected to the following informalities:

       Applicant must provide: a substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers, consisting of:  a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and A statement that the substitute specification contains no new matter.
             (ii)  sequences appearing in the drawings (see Fig. 1) are not identified by sequence identifiers in accordance with 37 CFR 1.821(d). Sequence identifiers for sequences must appear either in the drawings or in the Brief Description of the Drawings.
  Applicant must provide: Replacement and annotated drawings in accordance with 37 CFR 1.121(d) inserting the required sequence identifiers; AND/OR A substitute specification in compliance with 37 CFR 1.121(b)(3) and 1.125 inserting the required sequence identifiers into the Brief Description of the Drawings, consisting of: a copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); a copy of the amended specification without markings (clean version); and  a statement that the substitute specification contains no new matter.  
       (iii)  This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) 
          The sequence in Fig. 1 is not present in the sequence listing either in the form of a paper copy or  in a computer readable form. 
Appropriate correction is required.
6.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
7.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1)as being anticipated by Latham et al. (US 2014/0248625).
           Latham et al. teach a primer composition of claim 1, for amplifying CGG repeats in the 5’ untranslated region of FMR1 gene, comprising at least three primers: a primer 1 located upstream of the CGG repeats region, a primer 2 located downstream of the CGG repeats region and a primer 3 located at the boundary of the CGG repeats region (see entire document, at least para 0104, 0040-0044, 0050 Fig. 4 and 8: indicating 
        With reference to claim 2, Latham et al. teach that the primer composition comprises primer 3 comprises at 3’ comprising 9-18 nucleotides containing GCG or GCC repeats and at 5’ end adjacent to the 3’ repeat sequence, 1-6 nucleotides identical to the region of GGCAGC or GGCCCA (see entire document, at least para 0040-0044, 0050).
     With reference to claims 5-6, Latham et al. teach said primer composition comprises a modification (fluorescent group) on any one of the primers (see at least para 0094, 0104, Fig.8 ).
      With reference to claim 7, Latham et al. teach that the 3’ end -2 position of primer 1, 2, or 3 is altered by deletion and/or substitution of one or more nucleotides (see para 0104-0105, 0043-0050 altered primer or chimeric primer).
        With reference to claims 8-9, Latham et al. teach amplification comprises a single or two amplification systems, wherein in a first system  primer 1 and 2 are used and in second system 3 and 1 or 2 are used (see entire document, at least 0066-0067, indicating anchored assay and non anchored assay system). 
  B.  Claims 1-2 and 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eichler et al. (Nature Genetics, Vol. 8, page 88-94, 1994).
      Eichler et al. teach a primer composition of claim 1,  for amplifying CGG repeats in the 5’ untranslated region of FMR1 gene, comprising at least three primers: a primer 1 located upstream of the CGG repeats region, a primer 2 located downstream of the 
Claim Rejections - 35 USC § 103
8.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 1. Determining the scope and contents of the prior art. 2. Ascertaining the differences between the prior art and the claims at issue.3. Resolving the level of ordinary skill in the pertinent art.4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
            A. Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Eichler et al. (Nature Genetics, Vol. 8, page 88-94, 1994) in view of Lowe et al. (Nucleic Acids Research, Vol. 18, No. 7, p. 1757-1761, 1990).
                Eichler et al. teach a primer composition as discussed above in the section 7B. Eichler et al. also teach a nucleic acid sequence comprising primer 1, primer 2 and primer 3 as claimed in the claims 3-4 (see at least Fig. 1 on page 89 and the following 
For Primer 1

LOCUS       S74494                   429 bp    DNA     linear   PRI 13-APR-1995
DEFINITION  FMR1 {CGG repeats} [human, Fragile X syndrome patient, Genomic, 429
            nt].
ACCESSION   S74494
VERSION     S74494.1
KEYWORDS    .
SOURCE      Homo sapiens (human)
  ORGANISM  Homo sapiens
            Eukaryota; Metazoa; Chordata; Craniata; Vertebrata; Euteleostomi;
            Mammalia; Eutheria; Euarchontoglires; Primates; Haplorrhini;
            Catarrhini; Hominidae; Homo.
REFERENCE   1  (bases 1 to 429)
  AUTHORS   Eichler,E.E., Holden,J.J., Popovich,B.W., Reiss,A.L., Snow,K.,
            Thibodeau,S.N., Richards,C.S., Ward,P.A. and Nelson,D.L.
  TITLE     Length of uninterrupted CGG repeats determines instability in the
            FMR1 gene
  JOURNAL   Nat. Genet. 8 (1), 88-94 (1994)
   PUBMED   7987398
  REMARK    GenBank staff at the National Library of Medicine created this
            entry [NCBI gibbsq 158491] from the original journal article.
FEATURES             Location/Qualifiers
     source          1..429
                     /organism="Homo sapiens"
                     /mol_type="genomic DNA"
                     /db_xref="taxon:9606"
     gene            1..429
                     /gene="FMR1"

  Query Match             100.0%;  Score 25;  DB 705;  Length 429;

  Matches   25;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCCTCAGTCAGGCGCTCAGCTCCGT 25
              |||||||||||||||||||||||||
Db         63 GCCTCAGTCAGGCGCTCAGCTCCGT 87
For primer 2
Query Match             100.0%;  Score 29;  DB 705;  Length 429;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATTGGAGCCCCGCACTTCCACCACCAGCT 29
              |||||||||||||||||||||||||||||
Db        390 ATTGGAGCCCCGCACTTCCACCACCAGCT 362

For Primer 3

Query Match         100.0%;  Score 29;  DB 705;  Length 429;
  Best Local Similarity   100.0%;  
  Matches   29;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 GCGCGGCGGCGGCGGCG 17
              |||||||||||||||||
Db        193 GCGCGGCGGCGGCGGCG 209
          
  Although Eichler et al. teach a  nucleic acid sequence of FMR1 gene comprising the sequences of primers 1-3 Eichler et al. did not specifically teach primers comprising said sequences. 
         Lowe et al. teach a method for designing primers from a known sequence and evaluating their performance wherein Lowe et al. disclose a computer program for rapid selection of oligonucleotide primers from a known sequence for polymerase chain reaction (see page 1757, col. 1, abstract). Lowe et al. teach that all primers designed for 
hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1758, paragraph 1-6 under subtitle’ computer algorithm, page 1760, paragraph 1 on col. 2).
           It would have been prima facie obvious to a person of ordinary skill in the art before the effective filling date of the invention, to combine the primer sequence comprising nucleic acid sequence as taught by Eichler et al. with a step of selecting and generating primers or primer pairs from a known sequence as taught by Lowe et al. to improve the primer compsotion for FMR1 gene. To an ordinary person skilled in the art before the effective filling date of the invention it would be obvious to generate primers from a known sequence as taught by Lowe et al. The ordinary person skilled in the art would have a reasonable expectation of success that such primers generated using known sequences as taught by Eichler et al. would detect the target FMR1 gene because the claimed primers are functional equivalents of the target sequence taught by Eichler et al. Further, it would be obvious that primers generated from the known sequence using the computer program would specifically amplify the target sequence because Lowe et al. explicitly taught that all primers designed for over 10 gene products from known sequences were experimentally tested and the results showed that all the amplification products specified by the primers are of the predicted size also hybridize with the appropriate cDNA or internal oligonucleotide probe (see page 1760, col. 2, paragraph 1) and such a modification of the method is considered obvious over the prior art. Further, selection of specific oligonucleotides for specific Tm represents routine optimization with regard to sequence, length and composition of the oligonucleotide, 
       B. Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Latham et al. (US 2014/0248625) in view of Stratagene Catalog (Stratagene Catalog, page 39, 1988).
       Latham et al. teach a primer composition of claim 1 as discussed above in section 7A.
        However, Latham et al. did not specifically teach packing the primer in a kit format.          
        Stratagene Catalog teaches gene characterization kit which includes formatting kit components (see page 39).
    Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filing date of the invention to combine the primer composition of Latham et al. with a kit format as discussed by Stratagene catalog. One of the ordinary person skilled in the art would have been motivated to combine the primer composition of Latham into a kit format taught by Stratagene catalog to develop a ready to use kit composition. The ordinary person skilled in the art would have a reasonable expectation of success that the combination would result in a ready to use kit because Stratagene Catalog explicitly teaches assembling the gene characterizing components into a kit format which provides premixed ready to use reaction mixture, that saves money and resources for everyone by dramatically reducing waste (see page 39, col. 1, paragraph) and such a modification of the composition is considered obvious over the cited prior art.
                                                         Conclusion
               No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair- my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637